Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remark filed 3/22/21.  The claims are not amended.  Claims 1-15 are pending.
Upon further consideration, the previous 112 second paragraph rejection of claim 4 is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazee ( 9144243).
For claims 1-5, Frazee discloses snack food pellet comprising agglomerates of  starch granules.  The granules are compressed to form compressed agglomerates in a form of sheet which is cut into snack pieces.  For claim 15, the starch is derived from vegetable or cereal such as potato, corn, wheat, rice…  The compressed agglomerates have not been overworked or subjected to large shear forces which allows for controlled bubbling and expansion of the snack product. ( see col. 1 and 2, col. 3 lines 45-50)
Since the Frazee snack pellet is formed from a sheet, it is obvious the snack pieces have opposed surfaces as in claims 5,8-11.
Frazee does not disclose the starch is ungelatinized starch as in claim 1, the percent as in claims 2-3,13-14 the thickness as in claims 6-7, the surface area as in claims 8-9, the amount of granules as in claims 10-11 and the moisture content as in claim 12.
Frazee does not disclose heating the compressed agglomerate of starch granules.  Thus, it is obvious the starch is not gelatinized.  As to the percent of starch granules and matrix, the Frazee snack piece are pressed to form compressed agglomerate; thus, it is obvious the format is similar to the one claimed.  Furthermore, it would have been within the skill of one in the art to determine the proper .
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
In the response, applicant argues that because Frazee’s agglomerates of wetted potato flakes are surrounded by the cooked starch and wetted ingredients, it cannot be concluded that the agglomerates of the wetted potato flakes are pressed together into mutual contact.  Applicant argues that if Frazee’s potato flakes are surrounded by other ingredients, they cannot be at the same time in mutual contact with other potato flakes.  This argument is not persuasive.  The potato flakes in Frazee are compressed together to form compressed agglomerates of wetted potato flakes.  Thus, it is obvious the flakes are pressed together to contact with each other which forms the mutual contact.  The claimed .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 5, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793